FOOTE, C.
This action was brought to recover a sum of money alleged to be due the plaintiff from the defendant. The court below gave judgment in favor of the defendant, and from that and an order denying a new trial the plaintiff has appealed. In his statement, on motion for a new trial, he specifies particulars in which the evidence is alleged to be insufficient to support findings 1 and 2 of the decision; and his main contention here seems to be that the trial court made those findings against the evidence given on the trial. We have carefully examined all the evidence in the record, and are of the opinion that the court below was fully justified in finding as it did, and, no prejudicial error appearing, we advise that the judgment and order be affirmed.
We concur: Belcher, C. C.; Hayne, C.
Per CURIAM.—For the reasons given in the foregoing opinion, the judgment and order are affirmed.